On Motion for Rehearing.
The assignments of error raised in the motion for rehearing in this case are: That we erred in our holding that the law in Texas is that a tenant who reserves to himself the right in a written lease to remove his improvements placed upon the leased premises by him has a reasonable time after the expiration of the lease to remove the same; that the reasonable time so used constitutes no part of the rental period; and if he uses unnecessary time in making such removal after the expiration of the lease, .the tenant would not be liable for rent, but the tenant’s liability to the landlord would be the reasonable value of the use of the premises for such time as found by the jury. Here the plaintiff (ap-pellee) sued to recover rents of the appellant and stated the value of the rent to be the amount exacted after August 1, 1939.
We have carefully reviewed the case and have concluded that the errors assigned are no.t tenable, and overrule the motion for a rehearing.